Two judgments, Supreme Court, New York County, entered on January 31, 1980, unanimously affirmed. Defendant-respondent shall recover of plaintiff-appellant, one bill of $75 costs and disbursements of this appeal. The appeals from the order,Supreme Court, New York County, entered on January 23, 1980, and from the resettled order of said court, entered on January 24, 1980, are dismissed as subsumed in the judgments, without costs and without disbursements. The cross appeals are dismissed as academic, without costs and without disbursements. The order of this court entered on February 26, 1981 [80 AD2d 540] is vacated. No opinion. Concur — Murphy, P. J., Sullivan, Markewich, Lupiano and Bloom, JJ.